Citation Nr: 0126582	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-22 606A	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an earlier effective date for the award of 
additional compensation benefits for a dependent spouse based 
on the marriage to T.S. in March 1995.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1983 to 
November 1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 decision of the RO 

In July 2001, the veteran appeared at a hearing held by the 
undersigned Member of the Board, sitting at the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran was awarded disability compensation benefits 
at the rate of 40 percent effective in June 1989.  

3.  In May 1991, the RO notified the veteran that additional 
benefits had been included in his disability compensation 
award for his dependent spouse, R.S., and one child.  

4.  In August 1999, the veteran informed VA that he was 
divorced from R.S. in February 1995.  

5.  In August 1999, the veteran also informed VA that he had 
married T.S. in March 1995.  



CONCLUSION OF LAW

The award of additional compensation benefits for a dependent 
spouse based on the veteran's marriage to T.S. from March 
1995 to August 1999, is not warranted.  38 U.S.C.A. §§ 1115, 
5110 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.401, 3.501 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran has established service connection for left and 
right wrist disabilities, effective in November 1986; a left 
knee disability, in May 1989; a right knee disability, in 
June 1989; and a low back disability, in June 1989; resulting 
the assigned of a combined disability rating of 40 percent, 
effective in June 1989.  

A careful review of the record shows that the veteran married 
R.M. (R.S.) in May 1990, and submitted a claim to add her and 
a child as dependents in August 1990.  

In an August 1990 letter, the RO notified the veteran that 
additional information regarding dependents was needed, 
specifically, copies of public records showing the 
termination of prior marriages for the veteran and his 
spouse, and for the birth of his dependent child.  

In a May 1991 letter, the RO notified the veteran that 
additional compensation benefits had been included for his 
spouse and child.  The RO also notified the veteran that he 
should immediately report any change in the status or number 
of his dependents and that failure to do so would result in 
an overpayment on his account.  

In September 1994, the RO received VA Form 21-686c, 
Declaration of Status of Dependents.  On this form, the 
veteran filed a claim to add a dependent child, K.N.S., to 
his compensation benefits, submitting her birth certificate 
and application for a Social Security number.  

In an October 1994 letter, the RO noted that the veteran must 
fully complete VA Form 21-686c before benefits could be paid.  
Specifically, the RO noted that the mother's name on the 
birth certificate submitted by the veteran was different than 
the dependent spouse for whom VA was currently paying 
benefits, and that the veteran failed to complete the 
marriage information section of the form.  The RO returned 
the form to the veteran for completion.

In December 1994, the RO sent the veteran a letter indicating 
that, until the required information had been received, 
benefits could not be paid.  Further, the RO noted that this 
information must be received within one year of the date it 
was requested, or that benefits would not be paid for any 
period prior to the actual receipt of this information.  

In January 1995, the RO received a letter from the veteran.  
The veteran stated that the "information that [was] already 
on file.  The only difference [was] that I have a new 
daughter that [was] not by my wife."  The veteran also 
returned VA Form 21-686c, checked the box reflecting he was 
married and also stated that he was the person who had 
custody of the dependent child.  

In August 1999, the RO received VA Form 21-0538 or "Status 
of Dependents Questionnaire."  On that form, the veteran 
indicated that he was married to T.S. and had one dependent 
child, K.N.S.  

The RO next sent the veteran notice, in August 1999, that it 
proposed to reduce his benefits to reflect the change in his 
martial status.  

In October 1999, the veteran submitted a marriage certificate 
showing that he had married T.S. in March 1995.  

In December 1999, the RO received VA Form 21-646c, 
Declaration of Status of Dependents, showing the dates of 
each of the veteran's previous marriages and divorces, along 
with a claim to add the veteran's current spouse to his 
compensation award.  

In a December 1999 decision, the RO removed the veteran's 
previous spouse, R.S., effective in February 1995, and added 
his current spouse, T.S., effective in August 1999, based on 
the date the claim was received.  An amended award letter of 
the same date showed that the veteran owed money to VA, and 
that all or part of his benefits would be withheld until the 
debt was repaid.  

The veteran testified, in July 2001, at a hearing before the 
undersigned Member of the Board.  He submitted a printout, 
printed in February 2001, of an electronic claim for VA 
benefits, filed with a VA medical facility on February 23, 
1995.  The veteran claimed that this printout showed that he 
in fact notified the RO of his March 1995 marriage to T.S.  



II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. West 
, 12 Vet. App. 477 (1999),withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

Although the RO did not discuss the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The record shows that the veteran 
was notified both of the RO's decisions, and of the specific 
information the RO needed to complete his claim.  The 
Statement of the Case informed the veteran of the evidence 
and factors considered surrounding the effective dates 
pertinent to his appeal.  VA has met its duty to inform the 
veteran.  

The Board concludes the discussions in the numerous 
decisions, Statement of the Case, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim.  The RO has requested all 
relevant records identified, and the veteran was informed in 
various letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  Although VA has a 
duty to assist in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  In short, the 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence or argument and that he is not 
prejudiced by this decision.

The applicable regulations provide that the effective date 
for additional compensation for dependents will be the latest 
of the following dates:

(1)  Date of claim.  This term means the following, listed in 
their order of applicability:  

(i)  Date of veteran's marriage, or birth of his or her 
child, or adoption of a child, if the evidence is received 
within 1 year of the event; otherwise. (ii) Date notice is 
received of the dependent's existence, if evidence is 
received within one year of the Department of Veterans 
Affairs request.

(2)  Date dependency arises.

(3)  Effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 year of 
notification of such rating action.

(4)  Date of commencement of veteran's award.

See 38 C.F.R. § 3.401(b).

In the event of divorce or annulment of a marriage, the 
effective date of discontinuance of pension or compensation 
to or for a veteran will be the earliest of the dates stated 
in 38 C.F.R. § 3.501.  

Where an award is reduced, the reduced rate will be payable 
the day following the date of discontinuance of the greater 
benefit. In the event of divorce or annulment on or after 
October 1, 1982; the effective date of discontinuance of 
pension or compensation shall be the last day of the month in 
which divorce or annulment occurred.  See 38 C.F.R. § 
3.501(d)(2).  

A review of the record reflects that, although the veteran 
divorced R.S. in February 1995 and then married T.S. in March 
1995, he failed to notify the RO of the change in the status 
of his dependents until August 1999.  Following that 
notification, the RO retroactively terminated the veteran's 
compensation benefits for R.S. effective on March 1, 1995.  
Pursuant to 38 C.F.R. § 3.501(d)(2), the RO properly 
terminated the veteran's compensation benefits for R.S. 
effective on March 1, 1995.  

The Board recognizes the veteran's contention that he was 
unmarried for only one month and owes only a one month 
overpayment.  However, the record only shows that the veteran 
first submitted a claim for adding his new spouse, T.S., in 
August 1999.  

The Board further recognizes that the veteran testified, in 
essence, that he should be entitled to additional 
compensation for a dependent spouse because he completed an 
electronic claim for benefits on February 23, 1995, where he 
listed T.S. as his spouse.  This form and the appropriate 
waiver of RO jurisdiction were submitted at the July 2001 
hearing before the undersigned Member of the Board.  

However, the Board must point out that the marriage 
certificate submitted by the veteran shows that he and T.S. 
were married in March 1995, sometime after he completed the 
application for benefits at the VA medical center.  Thus, he 
was not actually married to T.S. at the time that form was 
completed.  

Additionally, after a review of the application, the Board 
finds that the form shows only that the veteran's marital 
status was "Divorced."  Although he identified his spouse 
as T.S. on that form, the veteran also indicated, on the 
portions he did not leave blank, that he was divorced and 
that the next of kin was his aunt.  

Further, the veteran had been previously notified that he was 
required to submit a copy of a public record, such as a 
divorce decree and marriage certificate, to the RO before 
additional dependents could be added to his account.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  

The Board notes that eligibility for a benefit and award of a 
benefit are two separate things.  Specifically, in order for 
a veteran to receive any veteran's benefit paid or furnished 
under the laws administered by VA, the veteran must file a 
claim in the form prescribed by VA.  See 38 U.S.C.A. § 5101; 
38 C.F.R. § 3.151(a) (2000). 

Thus, although the veteran may have been eligible, based upon 
a marriage, to submit a claim for payment of additional 
compensation for a spouse during the period from March 1995 
to August 1999 when he was married to T.S., he did not submit 
a claim for additional compensation until August 1999.  

As previously noted, in order for any VA benefits to be paid 
to any individual, a specific claim must be filed for such 
benefit.  The Board is unable to find any legal basis upon 
which payment of an additional amount of compensation may be 
paid retroactively for the period of T.S.'s dependency, from 
March 1995 to August 1999, based on the submission of a claim 
for such benefits in August 1999.  

The Board understands the veteran's contentions.  However, 
the pertinent regulations governing adding a dependent spouse 
to an award and deleting a dependent spouse from an award are 
different.  Deleting a dependent spouse is governed by the 
date of termination of the marriage pursuant to 38 C.F.R. § 
3.501, whereas adding a dependent spouse is governed by the 
date of receipt of the claim, evidence or notice of the 
additional dependent under 38 C.F.R. § 3.401(b).  



ORDER

The claim for an earlier effective date for the award of 
additional compensation benefits for a dependent spouse based 
the marriage to T.S. in March 1995 is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

